DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on November 5, 2021 has been entered. Claims 28-47 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on August 5, 2021.

Response to Arguments
Applicant’s arguments see page 11, filed November 5, 2021, with respect to the title objections have been fully considered and are persuasive.  The title objections have been removed based on the current amendments.
Applicant’s arguments see page 11, filed November 5, 2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been removed based on the current claim amendments.
Applicant’s arguments see pages 11-20, filed November 5, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.




Allowable Subject Matter

Claims 28-47 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 28, none of the cited prior art alone or in combination provides motivation to teach “divide a virtual space, using one or more virtual partitions, into a plurality of scenes, wherein the one or more virtual partitions affect rendering of the virtual space to affect perception of the virtual space by a user within the virtual space, wherein the one or more virtual partitions are configured to control audibility of at least one sound object located in the virtual space” as the relevant art only teaches rendering of a complete virtual scene and providing adjustment of sounds based on user movement tracked either directly through the movement or through analysis of 3D gridlines however, the references fail to explicitly disclose the concept of using virtual boundaries to divide the environment into independent scenes for subsequently adjusting the audio in relation to the virtual boundaries and the user in conjunction with the remaining limitations of claim 1 for the purpose of processing object sounds within a virtual environment.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 41 and 47, these claims recite limitations similar in scope to that of claim 28, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 29-40 and 42-46, these claims depend from allowed base claims 28 and 41, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2009/0285407 A1 – Reference is of particular relevance to the application as it discloses a method for providing an audio motion feedback to a user of a simulated three-dimensional (“3D”) environment, where the user controls an entity within the simulated 3D environment, as a plurality of gridlines is projected over the simulated 3D environment to form a virtual 3D grid.
US 2018/004643 A1 – Reference is of particular relevance to the application as it discloses a multimedia device in which a processor is configured to generate a first version of a spatialized audio signal, determine a cumulative value based on an offset of the first position and the second position, and 
US 2016/0034248 A1– Reference is of particular relevance to the application as it discloses conducting interactive sound propagation and rending for a plurality of sound sources in a virtual environment scene.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TERRELL M ROBINSON/Examiner, Art Unit 2619